Exhibit 10.16

 

ONEBEACON PERFORMANCE UNIT PLAN

 


1.  PURPOSE OF THE PLAN.  THE PURPOSE OF THE PLAN IS TO ADVANCE THE INTERESTS OF
THE COMPANY AND ITS MEMBERS BY PROVIDING INCENTIVES IN THE FORM OF PERFORMANCE
UNITS TO CERTAIN SELECTED EXECUTIVES AND KEY EMPLOYEES OF THE COMPANY AND ITS
SUBSIDIARIES.


 


2.  DEFINITIONS.  THE FOLLOWING CAPITALIZED TERMS USED IN THE PLAN HAVE THE
RESPECTIVE MEANINGS SET FORTH IN THIS SECTION.


 


(A)  ACTUAL UNITS.  THE NUMBER OF TARGET UNITS MULTIPLIED BY THE APPLICABLE
PERFORMANCE PERCENTAGE.


 


(B)  ACTUAL VALUE.  THE VALUE OF EACH ACTUAL UNIT DETERMINED BY MULTIPLYING THE
INITIAL VALUE BY THE SUM OF (I) 100% AND (II) THE AGGREGATE STANDARD PRE-TAX
INSURANCE RETURN-ON-EQUITY OF THE COMPANY AND ITS SUBSIDIARIES OVER THE AWARD
PERIOD, AS DETERMINED IN GOOD FAITH BY THE COMMITTEE.  BY WAY OF EXAMPLE, IF THE
STANDARD PRE-TAX INSURANCE RETURN-ON-EQUITY OF THE COMPANY WERE TO BE 22% FOR
EACH YEAR IN A THREE-YEAR AWARD PERIOD, THE AGGREGATE STANDARD PRE-TAX INSURANCE
RETURN-ON-EQUITY OF THE COMPANY AND ITS SUBSIDIARIES OVER THE AWARD PERIOD WOULD
BE 81.6% (I.E., 22% COMPOUNDED ANNUALLY IN EACH OF THE THREE YEARS COMPRISING
THE AWARD PERIOD) AND THE ACTUAL VALUE OF EACH ACTUAL UNIT WOULD BE $181.60
(I.E., $100 X 181.6%).


 


(C)  ADVERSE CHANGE IN THE PLAN.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)  TERMINATION OF THE PLAN;


 


(II)  AMENDMENT OF THE PLAN THAT MATERIALLY DIMINISHES THE VALUE OF AWARDS THAT
MAY BE GRANTED UNDER THE PLAN, EITHER TO INDIVIDUAL PARTICIPANTS OR IN THE
AGGREGATE, UNLESS THERE IS SUBSTITUTED CONCURRENTLY A PLAN OR ARRANGEMENT
PROVIDING FOR THE GRANT OF LONG-TERM INCENTIVE AWARDS OF COMPARABLE VALUE TO
INDIVIDUAL PARTICIPANTS IN THE PLAN OR IN THE AGGREGATE, AS THE CASE MAY BE; OR


 


(III)  IN RESPECT OF ANY HOLDER OF AN AWARD, A MATERIAL DIMINUTION IN HIS RIGHTS
HELD UNDER AN AWARD (EXCEPT AS MAY OCCUR UNDER THE TERMS OF THE AWARD AS
ORIGINALLY GRANTED) UNLESS THERE IS SUBSTITUTED CONCURRENTLY A LONG-TERM
INCENTIVE AWARD WITH A VALUE AT LEAST COMPARABLE TO THE LOSS IN VALUE
ATTRIBUTABLE TO SUCH DIMINUTION IN RIGHTS.


 


(D)  AFFILIATE.  IN RESPECT OF AN ENTITY OR PERSON, ANY ENTITY UNDER THE CONTROL
OF, IN CONTROL OF, OR UNDER COMMON CONTROL WITH, SUCH ENTITY OR PERSON.


 


(E)  AWARD.  AN AWARD OF PERFORMANCE UNITS GRANTED PURSUANT TO THE PLAN.


 


(F)  AWARD AGREEMENT.  THE AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY
SPECIFYING THE APPLICABLE TERMS OF AN AWARD.


 


(G)  AWARD PERIOD.  A PERIOD IN RESPECT OF ANY AWARD, COMMENCING AS OF THE
BEGINNING OF THE FISCAL YEAR OF THE COMPANY IN WHICH SUCH AWARD IS MADE.  AN
AWARD PERIOD MAY CONTAIN ANY NUMBER OF PERFORMANCE PERIODS.


 


(H)  BOARD.  THE BOARD OF MANAGERS OF THE COMPANY.


 


1

--------------------------------------------------------------------------------



 


(I)  CHANGE IN CONTROL.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)  ANY PERSON OR GROUP (WITHIN THE MEANING OF SECTION 13(D) AND 14(D)(2) OF
THE EXCHANGE ACT), OTHER THAN JOHN J. BYRNE, BERKSHIRE HATHAWAY, INC. OR ONE OF
ITS WHOLLY OWNED SUBSIDIARIES, AN UNDERWRITER TEMPORARILY HOLDING PARENT SHARES
IN CONNECTION WITH A PUBLIC ISSUANCE THEREOF OR AN EMPLOYEE BENEFIT PLAN OF
PARENT OR ITS AFFILIATES, BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING OF
RULE 13D-3 UNDER THE EXCHANGE ACT) OF THIRTY-FIVE PERCENT (35%) OR MORE OF THE
THEN OUTSTANDING PARENT SHARES;


 


(II)  THE CONTINUING DIRECTORS CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF
THE BOARD OF DIRECTORS OF PARENT; OR


 


(III)  PARENT OR THE COMPANY DISPOSES OF THE BUSINESS FOR WHICH THE
PARTICIPANT’S SERVICES ARE PRINCIPALLY PERFORMED PURSUANT TO A SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THAT BUSINESS OR ASSETS OF PARENT OR
THE COMPANY RELATING TO THAT BUSINESS (INCLUDING STOCK OF A SUBSIDIARY OF PARENT
OR THE COMPANY).


 


(J)  CODE.  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY SUCCESSOR
THERETO.


 


(K)  COMMITTEE.  THE HUMAN RESOURCES COMMITTEE OF THE BOARD.


 


(L)  COMPANY.  ONEBEACON INSURANCE GROUP LLC.


 


(M)  CONSTRUCTIVE TERMINATION.  A TERMINATION OF EMPLOYMENT WITH THE COMPANY AND
ITS AFFILIATES AT THE INITIATIVE OF THE PARTICIPANT THAT THE PARTICIPANT
DECLARES, BY PRIOR WRITTEN NOTICE DELIVERED TO THE SECRETARY OF THE COMPANY, TO
BE A CONSTRUCTIVE TERMINATION BY THE COMPANY OR AN AFFILIATE AND WHICH FOLLOWS
(I) A MATERIAL DECREASE IN HIS SALARY OR (II) A MATERIAL DIMINUTION IN THE
AUTHORITY, DUTIES OR RESPONSIBILITIES OF HIS POSITION AS A RESULT OF WHICH THE
PARTICIPANT DETERMINES IN GOOD FAITH THAT HE CANNOT CONTINUE TO CARRY OUT HIS
JOB IN SUBSTANTIALLY THE SAME MANNER AS IT WAS INTENDED TO BE CARRIED OUT
IMMEDIATELY BEFORE SUCH DIMINUTION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, A CONSTRUCTIVE TERMINATION SHALL NOT OCCUR UNTIL AND UNLESS 30 DAYS
HAVE ELAPSED FROM THE DATE THE COMPANY RECEIVES SUCH WRITTEN NOTICE FROM THE
PARTICIPANT AND, DURING THAT PERIOD, THE COMPANY FAILS TO CURE, OR CAUSE TO BE
CURED, THE CIRCUMSTANCE SERVING AS THE BASIS ON WHICH THE DECLARATION OF
CONSTRUCTIVE TERMINATION IS GIVEN.


 


(N)  CONTINUING DIRECTOR.  A MEMBER OF THE BOARD OF DIRECTORS OF PARENT (I) WHO
IS NOT AN EMPLOYEE OF PARENT OR ITS SUBSIDIARIES OR OF A HOLDER OF, OR AN
EMPLOYEE OR AN AFFILIATE OF AN ENTITY OR GROUP THAT HOLDS, THIRTY-FIVE (35%) OR
MORE OF THE PARENT SHARES AND (II) WHO EITHER WAS A MEMBER OF THE BOARD OF
DIRECTORS OF PARENT ON DECEMBER 31, 2002, OR WHO SUBSEQUENTLY BECAME A DIRECTOR
OF THE PARENT AND WHOSE ELECTION, OR NOMINATION FOR ELECTION, BY PARENT’S
SHAREHOLDERS WAS APPROVED BY A VOTE OF A MAJORITY OF THE CONTINUING DIRECTORS
THEN ON BOARD OF DIRECTORS OF PARENT (WHICH TERM, FOR PURPOSES OF THIS
DEFINITION, SHALL MEAN THE WHOLE BOARD OF DIRECTORS OF PARENT AND NOT ANY
COMMITTEE THEREOF).


 


(O)  EARNED PAYMENT.  WITH RESPECT TO EACH AWARD, THE AMOUNT DETERMINED PURSUANT
TO SECTION 5(C) OR SECTION 7, AS APPLICABLE.


 


2

--------------------------------------------------------------------------------



 


(P)  EMPLOYEE.  ANY EMPLOYEE OF THE COMPANY OR OF ANY SUBSIDIARY.


 


(Q)  EXCHANGE ACT.  THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(R)  INITIAL VALUE.  THE INITIAL VALUE OF EACH ACTUAL UNIT, WHICH SHALL BE $100
UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE AWARD AGREEMENT.


 


(S)  OFFICER.  AN EMPLOYEE WHO IS CONSIDERED AN OFFICER OF PARENT UNDER RULE
16A-1(F) (OR ANY SUCCESSOR RULE) PROMULGATED UNDER THE EXCHANGE ACT.


 


(T)  PARENT.  WHITE MOUNTAINS INSURANCE GROUP, LTD. OR ANY SUCCESSOR THERETO.


 


(U)  PARENT SHARES.  COMMON SHARES, PAR VALUE OF $1.00, OF PARENT.


 


(V)  PARTICIPANT.  AN EMPLOYEE WHO IS SELECTED BY THE COMMITTEE PURSUANT TO
SECTION 4 TO PARTICIPATE IN THE PLAN.


 


(W)  PERFORMANCE GOAL(S).  THE APPLICABLE PERFORMANCE MEASURE(S) SELECTED BY THE
COMMITTEE TO DETERMINE THE APPLICABLE PERFORMANCE PERCENTAGE.


 


(X)  PERFORMANCE PERCENTAGE.  THE PERCENTAGE OF TARGET UNITS EARNED BY A
PARTICIPANT, WHICH SHALL BE FROM 0% TO 200%, BASED UPON THE LEVEL OF FULFILLMENT
OF THE PERFORMANCE GOALS(S) ESTABLISHED WITH RESPECT TO AN AWARD FOR AN AWARD
PERIOD.  THE METHOD OF DETERMINING THE APPLICABLE PERFORMANCE PERCENTAGE SHALL
BE DETERMINED BY THE COMMITTEE AND SHALL BE SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT.


 


(Y)  PERFORMANCE PERIOD.  THE CALENDAR YEAR OR ANY OTHER PERIOD THAT THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY DETERMINE, PROVIDED THAT EACH PERFORMANCE
PERIOD MUST COMMENCE ON OR AFTER THE FIRST DAY OF THE AWARD PERIOD AND SHALL END
NO LATER THAN THE LAST DAY OF THE AWARD PERIOD.


 


(Z)  PERFORMANCE UNITS.  NOTIONAL UNITS WHICH REPRESENT THE RIGHT TO RECEIVE
CASH IF SPECIFIED PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE ARE SATISFIED
WITH RESPECT TO AN AWARD.


 


(AA)  PLAN.  THIS ONEBEACON PERFORMANCE UNIT PLAN, AS AMENDED FROM TIME TO TIME.


 


(BB)  QUALIFYING EVENT.  WITH RESPECT TO A PARTICIPANT, THE OCCURRENCE OF EITHER
(I) A TERMINATION WITHOUT CAUSE; (II) A CONSTRUCTIVE TERMINATION; OR (III) AN
ADVERSE CHANGE IN THE PLAN.


 


(CC)  SUBSIDIARY.  A SUBSIDIARY OF THE COMPANY, AS DEFINED IN SECTION 242(F) OF
THE CODE (OR ANY SUCCESSOR SECTION THERETO), OR AS DETERMINED BY THE COMMITTEE,
THAT IN EITHER CASE ADOPTS THE PLAN IN ACCORDANCE WITH SECTION 12.


 


(DD)  TARGET UNITS.  THE NUMBER OF PERFORMANCE UNITS INITIALLY AWARDED TO A
PARTICIPANT ON THE DATE OF GRANT WITH RESPECT TO AN AWARD PERIOD.


 


(EE)  TERMINATION WITHOUT CAUSE.  A TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY OR A SUBSIDIARY BY THE COMPANY OR THE SUBSIDIARY OTHER THAN (I)
DUE TO THE PARTICIPANT’S DEATH OR TOTAL PERMANENT DISABILITY OR (II) FOR
CAUSE.   A TRANSFER OF A PARTICIPANT’S EMPLOYMENT TO AN AFFILIATE OF THE COMPANY
SHALL NOT, BY ITSELF, BE CONSIDERED


 


3

--------------------------------------------------------------------------------



 


A TERMINATION WITHOUT CAUSE HEREUNDER.  FOR THIS PURPOSE, “CAUSE” SHALL MEAN (A)
AN ACT OR OMISSION BY THE PARTICIPANT THAT CONSTITUTES A FELONY OR ANY CRIME
INVOLVING MORAL TURPITUDE; OR (B) WILFUL GROSS NEGLIGENCE OR WILFUL GROSS
MISCONDUCT BY THE PARTICIPANT IN CONNECTION WITH HIS EMPLOYMENT BY THE COMPANY
OR BY A SUBSIDIARY WHICH CAUSES, OR IS LIKELY TO CAUSE, MATERIAL LOSS OR DAMAGE
TO THE COMPANY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A TERMINATION
OF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ONE OF ITS SUBSIDIARIES DUE
SOLELY TO THE CONSUMMATION OF A CORPORATE TRANSACTION DESCRIBED IN CLAUSE (III)
OF THE DEFINITION OF CHANGE IN CONTROL SHALL NOT BE DEEMED TO BE A “TERMINATION
WITHOUT CAUSE” IF THE PURCHASER FORMALLY ASSUMES THE COMPANY’S OBLIGATIONS UNDER
THIS PLAN OR PLACES THE PARTICIPANT IN A SIMILAR OR LIKE PLAN WITH NO DIMINUTION
OF THE VALUE OF THE AWARDS GRANTED.


 


3.  ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE OR SUCH
OTHER PERSONS OR ENTITIES DESIGNATED BY THE BOARD.  THE COMMITTEE MAY DELEGATE
ITS DUTIES AND POWERS IN WHOLE OR IN PART TO ANY SUBCOMMITTEE THEREOF OR TO THE
BOARD OF DIRECTORS OF ANY SUBSIDIARY.  ALL REFERENCES TO THE COMMITTEE HEREAFTER
SHALL BE DEEMED TO BE REFERENCES TO THE COMMITTEE AND/OR THE APPLICABLE OTHER
PERSONS, ENTITIES OR SUBCOMMITTEE(S) TO WHOM ADMINISTRATIVE DUTIES AND/OR POWERS
HEREUNDER HAVE BEEN SO DELEGATED.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO
SELECT THE EMPLOYEES WHO SHALL BE PARTICIPANTS, TO DETERMINE THE SIZE AND TERMS
OF AN AWARD (SUBJECT TO THE LIMITATIONS IMPOSED ON AWARDS IN SECTION 5), TO
MODIFY THE TERMS OF ANY AWARD THAT HAS BEEN GRANTED, TO DETERMINE THE TIME WHEN
AWARDS WILL BE MADE, TO DETERMINE THE AWARD PERIODS AND PERFORMANCE PERIODS
APPLICABLE TO AN AWARD TO DETERMINE THE PERFORMANCE PERCENTAGES APPLICABLE TO AN
AWARD,  TO DETERMINE THE TERMS OF A PARTICIPANT’S AWARD AGREEMENT (WHICH NEED
NOT BE IDENTICAL OR UNIFORM), TO ESTABLISH PERFORMANCE GOALS IN RESPECT OF SUCH
PERFORMANCE PERIODS, TO CERTIFY WHETHER SUCH PERFORMANCE GOALS WERE ATTAINED AND
TO MAKE SUCH OTHER DETERMINATIONS THAT ARE NOT PROHIBITED BY THIS PLAN.  THE
COMMITTEE IS AUTHORIZED TO INTERPRET THE PLAN, TO ESTABLISH, AMEND AND RESCIND
ANY RULES AND REGULATIONS RELATING TO THE PLAN, AND TO MAKE ANY OTHER
DETERMINATIONS THAT IT DEEMS NECESSARY OR DESIRABLE.  ANY DECISION OF THE
COMMITTEE IN THE INTERPRETATION AND ADMINISTRATION OF THE PLAN, AS DESCRIBED
HEREIN, SHALL LIE WITHIN ITS SOLE AND ABSOLUTE DISCRETION AND SHALL BE FINAL,
CONCLUSIVE AND BINDING ON ALL PARTIES CONCERNED. DETERMINATIONS MADE BY THE
COMMITTEE UNDER THE PLAN NEED NOT BE UNIFORM AND MAY BE MADE SELECTIVELY AMONG
PARTICIPANTS, REGARDLESS OF WHETHER SUCH PARTICIPANTS ARE SIMILARLY SITUATED. 
THE COMMITTEE SHALL HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT MADE UNDER THE
PLAN ANY FEDERAL, STATE, LOCAL OR FOREIGN INCOME OR OTHER TAXES REQUIRED BY LAW
TO BE WITHHELD WITH RESPECT TO SUCH PAYMENT.


 


4.  ELIGIBILITY AND PARTICIPATION.  THE COMMITTEE SHALL DESIGNATE THOSE
EMPLOYEES WHO SHALL BE PARTICIPANTS.  PARTICIPANTS SHALL BE SELECTED FROM AMONG
THE EMPLOYEES WHO ARE IN A POSITION TO HAVE A MATERIAL IMPACT ON THE RESULTS OF
THE OPERATIONS OF THE COMPANY OR OF ONE OR MORE OF ITS SUBSIDIARIES.  THE
DESIGNATION OF THE PARTICIPANTS MAY BE MADE INDIVIDUALLY OR BY GROUPS OR
CLASSIFICATIONS OF EMPLOYEES, AS THE COMMITTEE DEEMS APPROPRIATE.  EMPLOYEES
SHALL NOT HAVE A RIGHT TO BE DESIGNATED AS PARTICIPANTS AND THE DESIGNATION OF
AN EMPLOYEE AS A PARTICIPANT SHALL NOT OBLIGATE THE COMMITTEE TO CONTINUE SUCH
EMPLOYEE AS A PARTICIPANT IN SUBSEQUENT PERIODS.


 


5.  AWARDS.


 


(A)  GRANT.  IN EACH AWARD AGREEMENT, THE COMMITTEE SHALL SPECIFY (I) THE NUMBER
OF TARGET UNITS, (II) THE PERFORMANCE GOAL(S) TO BE ATTAINED WITHIN SPECIFIED
PERFORMANCE PERIODS AND/OR AWARD PERIOD, (III) THE AWARD PERIOD, AND (IV) THE
METHOD FOR DETERMINING THE APPLICABLE PERFORMANCE PERCENTAGE BASED UPON THE
LEVEL OF ACHIEVEMENT OF THE APPLICABLE PERFORMANCE GOAL(S).


 


4

--------------------------------------------------------------------------------



 


(B)  PERFORMANCE GOALS.  THE PERFORMANCE GOALS FOR ANY AWARD SHALL BE BASED UPON
ONE OR MORE OF THE FOLLOWING CRITERIA:  (I) CONSOLIDATED EARNINGS BEFORE OR
AFTER TAXES (INCLUDING EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND
AMORTIZATION); (II) NET INCOME; (III) OPERATING INCOME; (IV) BOOK VALUE; (V)
RETURN ON STOCKHOLDERS’ EQUITY; (VI) EXPENSE MANAGEMENT; (VII) RETURN ON
INVESTMENT; (VIII) IMPROVEMENTS IN CAPITAL STRUCTURE; (IX) COMBINED RATIOS (GAAP
OR SAP); (X) OPERATING RATIOS; (XI) PROFITABILITY OF AN IDENTIFIABLE BUSINESS
UNIT OR PRODUCT; (XII) MAINTENANCE OR IMPROVEMENT OF PROFIT MARGINS; (XIII)
MARKET SHARE; (XIV) REVENUES OR SALES; (XV) COSTS; (XVI) CASH FLOW; (XVII)
WORKING CAPITAL; (XVIII) RETURN ON ASSETS; (XIX) CUSTOMER SATISFACTION; (XX)
EMPLOYEE SATISFACTION OR (XXI) ANY OTHER PERFORMANCE MEASURE SELECTED BY THE
COMMITTEE IN ITS SOLE DISCRETION.  THE FOREGOING CRITERIA, AS APPLICABLE, MAY
RELATE TO THE COMPANY, ONE OR MORE OF ITS AFFILIATES, ONE OR MORE OF ITS
DIVISIONS, UNITS, PARTNERSHIPS, JOINT VENTURERS, MINORITY INVESTMENTS, PRODUCT
LINES OR PRODUCTS, OR TO ANY COMBINATION OF THE FOREGOING, AND MAY BE APPLIED ON
AN ABSOLUTE BASIS AND/OR BE RELATIVE TO ONE OR MORE PEER GROUP COMPANIES OR
INDICES, OR ANY COMBINATION THEREOF, ALL AS THE COMMITTEE SHALL DETERMINE.  IN
ADDITION, THE PERFORMANCE GOALS MAY BE CALCULATED WITHOUT REGARD TO
EXTRAORDINARY ITEMS.


 


(C)  PAYMENT.  AS SOON AS PRACTICABLE AFTER THE END OF THE AWARD PERIOD OR SUCH
EARLIER DATE AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DESIGNATE, THE
COMMITTEE SHALL DETERMINE AND CERTIFY TO THE BOARD (I) WHETHER THE APPLICABLE
PERFORMANCE GOAL(S) HAVE BEEN ATTAINED IN WHOLE OR IN PART WITH RESPECT TO A
GIVEN PARTICIPANT’S AWARD AND (II) THE PERFORMANCE PERCENTAGE APPLICABLE TO A
GIVEN PARTICIPANT’S AWARD.  AT THE END OF THE AWARD PERIOD, THE COMMITTEE SHALL
ASCERTAIN THE ACTUAL VALUE AND THE NUMBER OF ACTUAL UNITS.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, A PARTICIPANT’S EARNED PAYMENT WITH RESPECT TO AN
AWARD SHALL BE EQUAL TO THE ACTUAL VALUE MULTIPLIED BY THE NUMBER OF ACTUAL
UNITS.  A PARTICIPANT’S EARNED PAYMENT SHALL BE SETTLED THROUGH A CASH PAYMENT
TO THE PARTICIPANT.  PAYMENT OF ANY EARNED PAYMENT SHALL BE MADE BY THE COMPANY
AS PROMPTLY AS PRACTICABLE OR DEFERRED TO SUCH OTHER TIME OR TIMES AS THE
COMMITTEE SHALL DETERMINE.


 


6.  TERMINATION OF EMPLOYMENT.   EXCEPT AS SET FORTH IN SECTION 7 OR OTHERWISE
SET FORTH IN AN AWARD AGREEMENT, A PARTICIPANT SHALL IMMEDIATELY FORFEIT ALL
OUTSTANDING AWARDS UPON ANY TERMINATION OF EMPLOYMENT PRIOR TO THE END OF THE
APPLICABLE AWARD PERIOD.  THE COMMITTEE MAY, AT ITS DISCRETION, PROVIDE THAT IF
A PARTICIPANT DIES, RETIRES, IS ASSIGNED TO A DIFFERENT POSITION, OR IS GRANTED
A LEAVE OF ABSENCE, OR IF THE PARTICIPANT’S EMPLOYMENT IS OTHERWISE TERMINATED,
DURING AN AWARD PERIOD, THEN ALL OR A PORTION OF THE PARTICIPANT’S AWARD, AS
DETERMINED BY THE COMMITTEE, MAY BE PAID TO THE PARTICIPANT (OR HIS OR HER
BENEFICIARY) AFTER THE END OF THE PERFORMANCE PERIOD IN WHICH THE SUCH EVENT
OCCURS.


 


7.  CHANGE IN CONTROL.


 


(A)  IF A QUALIFYING EVENT OCCURS WITH RESPECT TO A PARTICIPANT AFTER A CHANGE
IN CONTROL, THEN EACH AWARD HELD BY SUCH PARTICIPANT THAT WAS GRANTED PRIOR TO
THE CHANGE IN CONTROL SHALL BE CANCELED AND SUCH PARTICIPANT SHALL BE ENTITLED
TO RECEIVE IN RESPECT OF EACH SUCH CANCELED AWARD A PAYMENT EQUAL TO THE PRODUCT
OF (I) THE APPLICABLE TARGET UNITS, (II) THE APPLICABLE PERFORMANCE PERCENTAGE
AND (III) THE APPLICABLE ACTUAL VALUE.  FOR THIS PURPOSE, (A) THE “APPLICABLE
TARGET UNITS” IS EQUAL TO THE NUMBER OF TARGET UNITS FOR EACH CANCELED AWARD
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS
THAT HAS ELAPSED SINCE THE FIRST DAY OF THE APPLICABLE AWARD PERIOD TO THE DATE
OF THE APPLICABLE QUALIFYING EVENT AND THE DENOMINATOR OF WHICH IS THE TOTAL
NUMBER OF MONTHS IN THE AWARD PERIOD, (B) THE “APPLICABLE PERFORMANCE
PERCENTAGE” IS EQUAL TO 100% AND (C) THE “APPLICABLE ACTUAL VALUE” IS EQUAL TO
THE GREATER OF THE ACTUAL VALUE


 


5

--------------------------------------------------------------------------------



 


DETERMINED AS OF THE LAST DAY OF THE CALENDAR QUARTER ENDING PRIOR TO THE DATE
OF THE APPLICABLE QUALIFYING EVENT OR THE ACTUAL VALUE DETERMINED BY THE BOARD
IN CONNECTION WITH THE CHANGE IN CONTROL.  PAYMENT OF ANY AMOUNT IN RESPECT OF
AN AWARD AS DESCRIBED ABOVE IN THIS SECTION 7(A) SHALL BE MADE AS PROMPTLY AS
POSSIBLE AFTER THE OCCURRENCE OF THE QUALIFYING EVENT.


 


(B)  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF, FOLLOWING A CHANGE IN
CONTROL, A PARTICIPANT’S EMPLOYMENT REMAINS CONTINUOUS THROUGH THE END OF AN
AWARD PERIOD, THEN THE PARTICIPANT SHALL BE PAID WITH RESPECT TO THOSE AWARDS
FOR WHICH HE WOULD HAVE BEEN PAID HAD THERE NOT BEEN A CHANGE IN CONTROL AND THE
EARNED PAYMENT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 5(C).


 


8.  AMENDMENTS OR TERMINATION.  THE BOARD MAY AMEND, ALTER OR DISCONTINUE THE
PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE MADE WHICH WOULD
IMPAIR ANY OF THE ACCRUED RIGHTS OR OBLIGATIONS UNDER ANY AWARD THERETOFORE
GRANTED TO A PARTICIPANT WITHOUT SUCH PARTICIPANT’S CONSENT; PROVIDED, HOWEVER,
THAT THE COMMITTEE MAY AMEND THE PLAN IN SUCH MANNER AS IT DEEMS NECESSARY TO
PERMIT THE GRANTING OF AWARDS MEETING THE REQUIREMENTS OF THE CODE OR OTHER
APPLICABLE LAWS.


 


9.  NO RIGHT TO EMPLOYMENT.  NEITHER THE PLAN NOR ANY ACTION TAKEN HEREUNDER
SHALL BE CONSTRUED AS GIVING ANY PARTICIPANT OR OTHER PERSON ANY RIGHT TO
CONTINUE TO BE EMPLOYED BY, OR TO CONTINUE TO PERFORM SERVICES FOR, THE COMPANY
OR ANY SUBSIDIARY, AND THE RIGHT TO TERMINATE THE EMPLOYMENT OF OR PERFORMANCE
OF SERVICES BY ANY PARTICIPANT AT ANY TIME AND FOR ANY REASON IS SPECIFICALLY
RESERVED TO THE COMPANY AND ITS SUBSIDIARIES.


 


10.  NONTRANSFERABILITY OF AWARDS.  AN AWARD SHALL NOT BE TRANSFERABLE OR
ASSIGNABLE BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION.


 


11.  REDUCTION OF AWARDS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
COMMITTEE, IN ITS SOLE DISCRETION (BUT SUBJECT TO APPLICABLE LAW), MAY REDUCE
ANY AMOUNTS PAYABLE TO ANY PARTICIPANT HEREUNDER IN ORDER TO SATISFY ANY
LIABILITIES OWED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES BY THE PARTICIPANT.


 


12.  PARTICIPATION OF SUBSIDIARIES.  IF A SUBSIDIARY WISHES TO PARTICIPATE IN
THE PLAN AND ITS PARTICIPATION SHALL HAVE BEEN APPROVED BY THE BOARD, THE BOARD
OF DIRECTORS OF THE SUBSIDIARY SHALL ADOPT A RESOLUTION IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMMITTEE AUTHORIZING PARTICIPATION BY THE SUBSIDIARY IN THE
PLAN.  A SUBSIDIARY THAT ADOPTS THE PLAN IN ACCORDANCE WITH THE SECTION SHALL BE
PERMITTED TO RENAME THE PLAN UNDER THE NAME OF SUCH SUBSIDIARY.  A SUBSIDIARY
MAY CEASE TO PARTICIPATE IN THE PLAN AT ANY TIME BY ACTION OF THE BOARD OR BY
ACTION OF THE BOARD OF DIRECTORS OF SUCH SUBSIDIARY, WHICH LATTER ACTION SHALL
BE EFFECTIVE NOT EARLIER THAN THE DATE OF DELIVERY TO THE SECRETARY OF THE
COMPANY OF A CERTIFIED COPY OF A RESOLUTION OF THE SUBSIDIARY’S BOARD OF
DIRECTORS TAKING SUCH ACTION.  TERMINATION OF PARTICIPATION IN THE PLAN SHALL
NOT RELIEVE A SUBSIDIARY OF ANY OBLIGATIONS THERETOFORE INCURRED BY IT UNDER THE
PLAN.  THE BOARD IN ITS DISCRETION MAY WAIVE COMPLIANCE WITH ANY PROVISIONS IN
THIS SECTION.


 


13.  CLAIMS PROCEDURE.  IN GENERAL, ANY CLAIM FOR BENEFITS UNDER THE PLAN SHALL
BE FILED BY A PARTICIPANT OR BENEFICIARY (“CLAIMANT”) ON THE FORM PRESCRIBED FOR
SUCH PURPOSE WITH THE COMMITTEE.  IF A CLAIM FOR BENEFITS UNDER THE PLAN IS
WHOLLY OR PARTIALLY DENIED, NOTICE OF THE DECISION SHALL BE FURNISHED TO THE
CLAIMANT BY THE COMMITTEE WITHIN A REASONABLE PERIOD OF TIME AFTER RECEIPT OF
THE CLAIM BY THE COMMITTEE.  THE CLAIMS PROCEDURE SHALL BE AS FOLLOWS:


 


6

--------------------------------------------------------------------------------



 


(A)  ANY CLAIMANT WHO IS DENIED A CLAIM FOR BENEFITS SHALL BE FURNISHED WRITTEN
NOTICE SETTING FORTH:


 


(I)  THE SPECIFIC REASON OR REASONS FOR THE DENIAL;


 


(II)  SPECIFIC REFERENCE TO THE PERTINENT PROVISION OF THE PLAN UPON WHICH THE
DENIAL IS BASED;


 


(III)  A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE
CLAIMANT TO PERFECT THE CLAIM; AND


 


(IV)  AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE UNDER THE PLAN.


 


(B)  IN ORDER THAT A CLAIMANT MAY APPEAL A DENIAL OF A CLAIM, THE CLAIMANT’S
DULY AUTHORIZED REPRESENTATIVE MAY:


 


(I)  REQUEST A REVIEW BY WRITTEN APPLICATION TO THE COMMITTEE, OR ITS DESIGNATE,
NO LATER THAN SIXTY (60) DAYS AFTER RECEIPT BY THE CLAIMANT OF WRITTEN
NOTIFICATION OF DENIAL OF A CLAIM;


 


(II)  REVIEW PERTINENT DOCUMENTS; AND


 


(III)  SUBMIT ISSUES AND COMMENTS IN WRITING.


 


(C)  A DECISION ON REVIEW OF A DENIED CLAIM SHALL BE MADE NOT LATER THAN SIXTY
(60) DAYS AFTER RECEIPT OF A REQUEST FOR REVIEW, UNLESS SPECIAL CIRCUMSTANCES
REQUIRE AN EXTENSION OF TIME FOR PROCESSING, IN WHICH CASE A DECISION SHALL BE
RENDERED WITHIN A REASONABLE PERIOD OF TIME, BUT NOT LATER THAN ONE HUNDRED AND
TWENTY (120) DAYS AFTER RECEIPT OF A REQUEST FOR REVIEW.  THE DECISION ON A
REVIEW SHALL BE IN WRITING AND SHALL INCLUDE THE SPECIFIC REASON(S) FOR THE
DECISION AND THE SPECIFIC REFERENCE(S) TO THE PERTINENT PROVISIONS OF THE PLAN
ON WHICH THE DECISION IS BASED.


 


14.  MISCELLANEOUS PROVISIONS.  THE COMPANY IS THE SPONSOR AND LEGAL OBLIGOR
UNDER THE PLAN AND SHALL MAKE ALL PAYMENTS HEREUNDER, OTHER THAN ANY PAYMENTS TO
BE MADE BY ANY OF THE SUBSIDIARIES, AS DESCRIBED BELOW (IN WHICH CASE SUCH
PAYMENTS SHALL BE MADE BY SUCH SUBSIDIARY, AS APPROPRIATE).  IF A SUBSIDIARY
ADOPTS THE PLAN IN ACCORDANCE WITH SECTION 12, THE SUBSIDIARY SHALL BE
RESPONSIBLE FOR ALL PAYMENTS MADE UNDER THE PLAN FOR AWARDS GRANTED BY THE BOARD
OF DIRECTORS OF THE SUBSIDIARY INCLUDING EXPENSES INVOLVED IN ADMINISTERING THE
PLAN AT THE SUBSIDIARY LEVEL.  THE PLAN IS UNFUNDED.  THE COMPANY SHALL NOT BE
REQUIRED TO ESTABLISH ANY SPECIAL OR SEPARATE FUND OR TO MAKE ANY OTHER
SEGREGATION OF ASSETS TO ENSURE THE PAYMENT OF ANY AMOUNTS UNDER THE PLAN, AND
THE PARTICIPANT’S RIGHTS TO ANY PAYMENT HEREUNDER SHALL BE NO GREATER THAN THE
RIGHTS OF THE COMPANY’S (OR THE APPLICABLE SUBSIDIARY’S) UNSECURED CREDITORS. 
ALL REFERENCES TO SECTIONS HEREIN SHALL BE DEEMED TO BE REFERENCES TO THE
SPECIFIED SECTIONS OF THIS PLAN.


 


15.  TAXES.  THE COMPANY AND ITS SUBSIDIARIES SHALL HAVE THE RIGHT TO DEDUCT
FROM ANY PAYMENT MADE UNDER THE PLAN  ANY FEDERAL, STATE OR LOCAL INCOME,
PAYROLL OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
PAYMENT.


 


16.  CHOICE OF LAW.  THE PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE DELAWARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF NEW YORK.


 


7

--------------------------------------------------------------------------------



 


17.  DESIGNATION OF BENEFICIARY BY PARTICIPANT.  A PARTICIPANT MAY NAME A
BENEFICIARY TO RECEIVE ANY PAYMENT TO WHICH HE MAY BE ENTITLED IN RESPECT OF
PERFORMANCE UNITS OR  IN THE EVENT OF HIS DEATH, ON A FORM TO BE PROVIDED BY THE
COMMITTEE.  A PARTICIPANT MAY CHANGE HIS BENEFICIARY FROM TIME TO TIME IN THE
SAME MANNER.  IF NO DESIGNATED BENEFICIARY IS LIVING ON THE DATE ON WHICH ANY
AMOUNT BECOMES PAYABLE TO A PARTICIPANT’S EXECUTORS OR ADMINISTRATORS, THE TERM
“BENEFICIARY” AS USED IN THE PLAN SHALL INCLUDE SUCH PERSON OR PERSONS.


 


18.  EFFECTIVENESS OF THE PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF FEBRUARY 12,
2003.


 


8

--------------------------------------------------------------------------------